DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/14/2022 has been entered. Claim 16 was added new. Claims 1-16 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections. 

Response to Arguments
Applicant’s arguments filed on 02/14/2022, with respect to the 35 U.S.C. 102 rejections anticipated by Humblot (U.S. Pre-Grant Publication No. 2015/0132137) have been fully considered and are persuasive. The examiner specifically acknowledges Humblot does not teach “the first engaging elements being configured to be brought into engagement with a first panel section and a second panel section by applying a force to said first end” as recited in claim 1. In the rejection, the threaded bolt end of Humblot is denoted as the first end. When force is applied to the bolt end, it would not be capable of brining the first panel section and the second panel section. The 35 U.S.C. 102 rejections anticipated by Humblot (U.S. Pre-Grant Publication No. 2015/0132137) have been withdrawn. 
Applicant's arguments filed on 02/14/2022 with respect to the 35 U.S.C. 102 rejections anticipated by Bulldog (British Patent Document GB 1,580,841) have been fully considered but they are not persuasive. 
In applicant’s remarks, applicant asserts Bulldog does not teach or suggest the use of an interlocking device to lock panel sections of a core material for a wind turbine blade and at least one engaging element configured to engage at least one layer of a fibre material arranged on one side surface of the panel section.
The examiner respectfully disagrees. The abovementioned limitations are functional limitations. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. (MPEP 2114). Bulldog teaches at least one engaging element having a sharp point capable of engaging a fibre material (see drawings). Therefore, while Bulldog does not explicitly teach the use of an interlocking device to lock panel sections of a core material for a wind turbine blade, it has all structures capable of being used as an interlocking device for a wind turbine blade that is capable of engaging at least one layer of a fibre material arranged on one side surface of the panel section.
. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bulldog Aksjesel Skap (British Patent Document GB 1,580,841 A), hereinafter “Bulldog”.

As per claim 1, Bulldog discloses an interlocking device (1; see the drawings) for locking panel sections of a core material of a wind turbine blade, the interlocking device has a first end, an opposite second end and at least one outer side surface arranged between the first and second ends , the interlocking device comprises a base portion having a body with a predetermined outer height and outer width, the body is configured to provide support for at least a number of first engaging elements  projecting from a first proximal end of the body to the second end (see annotated figure below), the first engaging elements being configured to be brought into engagement with a first panel section and a second panel section by applying a force to said first end (teeth 2 is capable of piercing into two adjacent panels by applying a force), characterised in that the interlocking device comprises at least one engaging element  configured to extend beyond one side surface of said panel sections (teeth 2 is capable of piercing into two adjacent panels by applying a force), when placed in a final position of engagement, wherein said at least one engaging element is configured to engage at least one layer of a fibre material arranged on said one side surface of the panel sections (teeth 2 are capable of penetrating adjacent panel sections having a fiber material), wherein the interlocking device is configured for locking the panel section of the core material of the wind turbine blade (teeth 2 are capable of penetrating adjacent panel sections of core material for locking).

    PNG
    media_image1.png
    221
    688
    media_image1.png
    Greyscale

As per claim 2, Bulldog discloses an interlocking device according to claim 1, characterised in that said interlocking device comprises a first set of first engaging elements having a first local height and at least a second set of first engaging elements having a second local height, wherein said first local height is equal to or greater than the second local height (teeth 2 having the same height, i.e., two sets of teeth having the same height; see the drawings).

As per claim 4, Bulldog discloses an interlocking device according to claim 1, characterised in that at least one of said first engaging elements and said second engaging elements are teeth each with a predetermined profile (teeth 2 shown; see the drawings).

As per claim 5, Bulldog discloses an interlocking device according to claim 1, characterised in that said body is a solid or tubular body with at least an outer side surface arranged between said first proximal end and said first end or second proximal end (the body having an outer annular side surface between the first end first proximal end; see annotated figure above).

As per claim 6, Bulldog discloses an interlocking device according to claim 1, characterised in that said at least one interlocking device further comprises means for preventing the at least one interlocking device from moving out of engagement with at least one of the first and second panel sections (teeth 2 have sharp edges to penetrate two adjacent panels to prevent moving out of engagement).


Allowable Subject Matter
Claims 3, 7-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 contains allowable subject matter “wherein the locking device further comprises a number of engaging elements projecting from a second proximal end of the body to the first end”.
In the closest prior art, Bulldog (British Patent Document GB 1,580,841 A), hereinafter “Bulldog” teaches the interlocking device according to claim 1. However, Bulldog fails to teach wherein the locking device further comprises a number of engaging elements projecting from a second proximal end of the body to the first end.
While Humblot (U.S. Pre-Grant Publication No. 2015/0132137) teaches wherein the locking device further comprises a number of engaging elements projecting from a second proximal end of the body to the first end, Humblot’s link plates with bolts are not analogous to Bulldog’s clawed plates. Therefore, it would not have been obvious to one of ordinary skill in the art to combine Bulldog and Humblot to create the claimed invention.

Claim 7 contains allowable subject matter “wherein said at least one interlocking device is made of a material different from the core material”. No prior art of record sufficiently teaches this feature.

Claim 8 contains allowable subject matter “a kit for manufacturing a wind turbine blade component comprising: a first panel section comprising at least one first core element of a core material, the first panel section having a first side surface, an opposite second side surface, a first edge surface and an opposite second edge surface, at least a second panel section comprising at least one second core element of the core material, the second panel section further having a first side surface, an opposite second side surface, a first edge surface and an opposite second edge surface”. 
In the closest prior art, Bulldog teaches the interlocking device according to claim 1. However, Bulldog is an interlocking device for use in the connection of timber elements and do not teach wind turbine blade panels.
While Humblot (U.S. Pre-Grant Publication No. 2015/0132137) teaches a wind turbine blade component, comprising: a first panel section (2a; figure 5) comprising at least one first core element of a core material (sole piece 2a made from composite material; paragraph [0080]), the first panel section having a first side surface (inner surface shown), an opposite second side surface (outer surface shown), a first edge surface (the edge abutting sole piece 2’a) and an opposite second edge surface (opposite edge shown; figure 1), at least a second panel section (2’a) comprising at least one second core element of the core material, the second panel section further having a first side surface, an opposite second side surface, a first edge surface and an opposite second edge surface (same structure as sole piece 2a), and at least one interlocking device (3a, 9, collectively) configured to interlock the first and second panel sections (as shown; figure 5) relative to each other, Humblot is not an analogous prior art to Bulldog and therefore it would not have been obvious to one of ordinary skill in the art to combine Bulldog and Humblot to create the claimed invention.

Claims 9 and 15 also contain allowable subject matter by virtue of their dependency on claim 8.

Claims 10-14 were previously indicated to have allowable subject matter in the Non-Final Rejection dated 11/15/2021.

Claim 16 also contains allowable subject matter by virtue of its dependency on claim 7.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745